Citation Nr: 0632794	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  05-17 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from November 
1942 until June 1945 and additional active service in June 
1945.

This appeal is from a June 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim for the benefit stated 
above.

This appeal is advanced on the docket of the Board of 
Veterans' Appeals for good cause.  38 C.F.R. § 20.900(c) 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks to reopen a claim that the Manila RO 
denied in August 1952.  The September 1953 decision of the 
Board of Veterans' Appeals on the same issue is not the final 
adjudication as to the appellant's instant claim.  The August 
1952 rating decision responded to two claimants.  The other 
appealed that decision, and the Board decided that claimant's 
appeal, to which the instant appellant was not a party.  A 
previously denied claim can be reopened and reconsidered only 
upon presentation of new and material evidence as defined by 
regulation.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

The law requires that VA notify the appellant how to 
prosecute her claim.  In the context of this claim, the 
notice must inform her of the information and evidence 
necessary to reopen the previously denied claim, of her right 
to VA assistance to produce such evidence, and of her 
obligations to provide necessary information or evidence.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).

The notice must be sufficiently specific to the facts of her 
case for her to know the basis of the prior denial and the 
type of evidence that will be new and material in light of 
the basis of the prior denial.  A general statement that the 
evidence must relate to the basis of the prior denial without 
identifying the basis of the prior denial will not be 
sufficient.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, VA letters of April, July, and August 2004, and 
January 2005, merely defined new and material evidence 
without providing information of the reason for the prior 
denial.  In addition, the April 2004 letter was fundamentally 
misleading.  It implied that evidence of record satisfied one 
of the elements of proof of the underlying claim, when the 
prior Board decision had rejected that evidence as proof of 
the pertinent fact.  Misleading or confusing statements can 
be a prejudicial defect in the notice.  Kent, supra, 20 Vet. 
App. at 11.

Adequate notice of the type of evidence that will be new and 
material in this case will be impossible without 
understanding the basis of the prior denial.  In August 1952, 
after a field examination including deposition of the 
appellant, public officials, and others, the RO, in essence, 
rejected pulmonary tuberculosis as the cause of the veteran's 
death for lack of medical or adequate lay evidence that he 
had died of pulmonary tuberculosis.  In reaching that 
conclusion, the RO rejected the death certificate report of 
tuberculosis as the cause of death.  The RO found that a lay 
person and not a medical practitioner recorded the cause of 
death on the death certificate.  The RO concluded that the 
veteran did not incur or have aggravation of pulmonary 
tuberculosis in service, nor was he compensably disabled by 
active pulmonary tuberculosis during the presumptive period 
following service prescribed by controlling regulations.  See 
38 C.F.R. § 3.80 (Supp. 1951).  Rejection of pulmonary 
tuberculosis as the cause of the veteran's death is the only 
reason for the

denial logically inferred from the decision, because the RO 
accepted the date of death, which was during the presumptive 
period, and death would have satisfied the 10 percent 
disability criterion for presumptive service connection. 

The August 1952 notice letter to the appellant reveals that 
the RO accepted as true the date of death reported on the 
death certificate, but had not accepted the cause of death.  
It was not VA practice in 1952 to provide claimants a copy of 
the rating decision.  It is therefore imperative in this case 
that VA will inform the appellant of the basis of the prior 
denial.

The April 2004 VA letter informed the appellant that had VA 
notified her in August 1952 of the denial of her claim.  The 
letter notified her that evidence of three things is 
necessary to establish entitlement, "The cause of death.  
The public record of death shows that the veteran died of 
pulmonary tuberculosis," without further explanation.  Since 
the letter also defined "new" evidence as "submitted for 
the first time," and "material evidence" as "relat[ing] to 
an unestablished fact necessary to substantiate your claim," 
it would be extraordinary for her to understand that she must 
now submit evidence of the cause of death that VA had not 
previously rejected.  This illustrates that some cases will 
require great care to discharge VA's notice duties with the 
degree of specificity required.

The July 2004 notice letter commingled the applicable 
definition of "new evidence," 38 C.F.R. § 3.156(a) (2006), 
with an old, inapplicable definition of "material 
evidence."  38 C.F.R. § 3.156(a) (2001).  The August 2004 
letter stated the correct definitions, but in light of the 
April 2004 letter, the appellant could not have known that 
the Board had previously rejected the death certificate as 
evidence of the cause of death.  Likewise, the January 2005 
notice statement that material evidence must pertain to the 
reason the claim was previously denied was insufficient 
notice without identifying the reason the claim was 
previously denied.


Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant notice necessary 
to inform her how to reopen her claim for 
service connection for the cause of the 
veteran's death that complies with all 
requirements of law and regulation 
governing such notice.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).  The notice must define 
new and material evidence and identify the 
type of evidence that will be new and 
material in light of the reasons for the 
prior denial.  Kent, 20 Vet. App. 1.

*	The notice must inform the appellant 
that VA denied the claim in August 
1952 for lack of evidence of the 
cause of the veteran's death, and 
that VA previously rejected the death 
certificate as evidence of the cause 
of the veteran's death.

*	The notice must inform the appellant 
that new and material evidence will 
be evidence of the cause of death 
other than the death certificate and 
that the cause of death was incurred 
or aggravated in service.

2.  If the appellant submits new and 
material evidence sufficient to reopen the 
claim on appeal, determine whether 
additional development is required, such 
as obtaining a medical opinion as to the 
cause of the veteran's death or any other 
matter pertinent to the claim.  38 C.F.R. 
§ 3.159(c)(4) (2006).  If a medical 
opinion is obtained, provide the examiner 
the claims file.

3.  Readjudicate the claim at issue.  If 
it is not granted to the appellant's 
satisfaction, provide her and her 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



